                                 Case 20-10256-KBO                          Doc 357             Filed 04/20/20                 Page 1 of 13


                                                                  UNITED STATES BANKRUPTCY COURT
                                                                   FOR THE DISTRICT OF DELAWARE

In re Earth Fare, Inc., et al.                                                                                                                                  Case No. 20-10256
            Debtors                                                                                                                  Reporting Period:    03/01/20-03/31/20

                                                                   MONTHLY OPERATING REPORT
                                              File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case.

                                                                                                                       Document          Explanation        Affidavit/Supplement
REQUIRED DOCUMENTS                                                                             Form No.                Attached           Attached                Attached
Schedule of Cash Receipts and Disbursements                                           MOR-1                               X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                   MOR-1a                              X
   Schedule of Professional Fees Paid                                                 MOR-1b                              X
   Copies of bank statements
   Cash disbursements journals
Statement of Operations                                                               MOR-2                                X
Balance Sheet                                                                         MOR-3                                X
Status of Postpetition Taxes                                                          MOR-4                                X
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                  MOR-4                                X
  Listing of aged accounts payable                                                    MOR-4                                X
Accounts Receivable Reconciliation and Aging                                          MOR-5                                X
Debtor Questionnaire                                                                  MOR-5                                X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.



/s/ Mindy Harvey                                                                      4/20/2020
Signature of Authorized Individual*                                                   Date


Mindy Harvey                                                                          Chief Financial Officer
Printed Name of Authorized Individual                                                 Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited
liability company.
                      Case 20-10256-KBO                  Doc 357         Filed 04/20/20          Page 2 of 13


                                       UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

In re Earth Fare, Inc., et al.                                                                           Case No. 20-10256
            Debtors                                               Reporting Period:      03/01/20-03/31/20

                                           MONTHLY OPERATING REPORT

                                                            NOTES


On February 4, 2020 (the "Petition Date"), Earth Fare, Inc. and EF Investment Holdings, Inc. (together, the "Debtors") each
filed a voluntary petition with the United States Bankruptcy Court for the District of Delaware (the " Bankruptcy Court").
The Debtors' bankruptcy filings are jointly administered under Case No. 20-10256.

The accompanying schedules MOR-1 through MOR-5 are unaudited, preliminary, and may not comply with generally
accepted accounting principles in the United States of America (" U.S. GAAP") in all material respects. In addition, the
financial statements and the supplemental information contained herein represent the financial information on a
consolidated basis of the Debtors.

The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the
purpose of complying with the monthly reporting requirements of the Bankruptcy Court and the United States Trustee. The
unaudited financial statements have been derived from the books and records of the Debtors. The information presented
herein has not been subjected to all procedures that would typically be applied to financial information presented in
accordance with U.S. GAAP. Upon the application of such procedures, the financial information could be subject to
changes, and these changes could be material. The information furnished in this Monthly Operating Report includes normal
recurring adjustments, but does not include all of the adjustments that would typically be made for interim financial
statements in accordance with U.S. GAAP.

Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusions may have occurred.
Accordingly, the Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or executory nature
of any claim amount, representation or other statement in this Monthly Operating Report and reserve the right to amend or
supplement this Monthly Operating Report, if necessary, but shall be under no obligation to do so.
                                      Case 20-10256-KBO                               Doc 357                   Filed 04/20/20                 Page 3 of 13


In re Earth Fare, Inc., et al.                                                                                                                                                        Case No. 20-10256
            Debtors                                                                                                                                         Reporting Period:       03/01/20-03/31/20

                                                                    SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the
balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns. The amounts reported in the
"PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total
disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                 BANK ACCOUNTS                                       CURRENT MONTH                          CUMULATIVE FILING TO DATE
                                                   OPER.         PAYROLL   TAX                OTHER               ACTUAL      PROJECTED                         ACTUAL           PROJECTED
CASH BEGINNING OF MONTH                            36,851,580                                  499,504



RECEIPTS
CASH SALES                                                -
ACCOUNTS RECEIVABLE                                   127,941
LOANS AND ADVANCES                                        -
SALE OF ASSETS                                      6,708,933
OTHER (ATTACH LIST)                                       -
TRANSFERS (FROM DIP ACCTS)                                -

  TOTAL RECEIPTS                                    6,836,874


DISBURSEMENTS
NET PAYROLL                                         2,271,973
PAYROLL TAXES                                         969,199
SALES, USE, & OTHER TAXES                           1,209,170
INVENTORY PURCHASES                                       -
SECURED/ RENTAL/ LEASES                             1,872,096
INSURANCE                                             128,585
ADMINISTRATIVE                                      2,734,599                                        533
SELLING                                               189,243
OTHER (ATTACH LIST)                                 9,004,197

OWNER DRAW *                                               -
TRANSFERS (TO DIP ACCTS)                                   -

PROFESSIONAL FEES                                   1,841,815
U.S. TRUSTEE QUARTERLY FEES                               -
COURT COSTS                                               -
TOTAL DISBURSEMENTS                                20,220,877


NET CASH FLOW                                     (13,384,003)
(RECEIPTS LESS DISBURSEMENTS)


CASH - END OF MONTH                                23,467,577                                   498,971
                                                                                             23,966,548

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                                          THE FOLLOWING SECTION MUST BE COMPLETED



DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                           20,220,877
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                      0
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                        0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                               20,220,877


                                                               SCHEDULE OF OTHER FEES AND EXPENSES PAID



                                                                   Amount                      Check                       Amount Paid                           Year-To-Date
                   Payee                      Period Covered      Approved       Payor        Number       at       Fees                 Expenses       e          Expenses
Debtor Professional Fees Escrow &
Committee Professional Fees Escrow                                                         wire                      841,000.00
Director Fee                                 03/01/20-03/31/20                             wire                       25,000.00
Hilco/Gordon Brothers                        02/03/20-02/07/20                             wire                        4,226.89
Hilco/Gordon Brothers                        02/17/20-02/21/20                             wire                      356,180.83
Hilco/Gordon Brothers                        02/17/20-02/21/20                             wire                       14,598.51
Hilco/Gordon Brothers                        02/24/20-02/28/20                             wire                       99,013.54
Hilco/Gordon Brothers                        02/24/20-02/28/20                             wire                      172,726.75
Hilco/Gordon Brothers                        Legal Fees                                    wire                       15,000.00
Hilco/Gordon Brothers                        03/02/20-03/06/20                             wire                      237,203.62
Hilco/Gordon Brothers                        03/02/20-03/06/20                             wire                       76,864.44
                                                                                                                   1,841,814.58
                                  Case 20-10256-KBO                             Doc 357              Filed 04/20/20                    Page 4 of 13


In re Earth Fare, Inc., et al.                                                                                                                                           Case No. 20-10256
          Debtors                                                                                                                                     Reporting Period: 03/01/20-03/31/20

                                                                                BANK RECONCILIATIONS
                                                                                Continuation Sheet for MOR-1

                                 A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                                                   Operating                       Payroll                          Tax                                  Other
                                                      #                               #                               #                               #
BALANCE PER BOOKS                                                  -                                                                                                 -

BANK BALANCE                                              23,467,577                                                                                            498,971

(+) DEPOSITS IN TRANSIT (ATTACH LIST)
(-) OUTSTANDING CHECKS (ATTACH
LIST)
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE *                                   23,467,577                                                                                            498,971
* Adjusted bank balance must equal                                                                                                                                  -
   balance per books

DEPOSITS IN TRANSIT                                        Date                                                               Amount




CHECKS OUTSTANDING                                         Ck. #           Amount          Ch. #             Amount        Ck. #          Amount             Ck. #               Amount




OTHER
                                                 Case 20-10256-KBO                Doc 357         Filed 04/20/20            Page 5 of 13


In re Earth Fare, Inc., et al.                                                                                                                                       Case No. 20-10256
        Debtors                                                                                                                                   Reporting Period: 03/01/20-03/31/20

                                                          SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                           This schedule is to include all retained professional payments from case inception to current month.

                                                                                             Check                          Amount Paid                        Year-To-Date
        Payee             Period Covered   Amount Approved             Payor            Number     Date              Fees           Expenses            Fees             Expenses

                                                                                          None.
                         Case 20-10256-KBO              Doc 357        Filed 04/20/20         Page 6 of 13


In re Earth Fare, Inc., et al.                                                                                     Case No. 20-10256
            Debtors                                                                 Reporting Period:     03/01/20-03/31/20

                                                STATEMENT OF OPERATIONS
                                                     (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                 Cumulative
REVENUES                                                                            Month                       Filing to Date
Gross Revenues                                                                                      -                     34,330,432
Less: Returns and Allowances                                                                                                     -
Net Revenue                                                                                         -                     34,330,432
COST OF GOODS SOLD                                                                                                               -
Beginning Inventory                                                                                 -                     31,432,692
Add: Purchases                                                                                      -                        140,003
Add: Cost of Labor                                                                                  -                            -
Add: Other Costs (attach schedule)                                                                  -                            -
Less: Ending Inventory                                                                              -                            -
Cost of Goods Sold                                                                                  -                     31,572,695
Gross Profit                                                                                        -                      2,757,737
OPERATING EXPENSES                                                                                                               -
Advertising                                                                                        -                          76,006
Auto and Truck Expense                                                                             -                             -
Bad Debts                                                                                          -                             -
Contributions                                                                                      -                             -
Employee Benefits Programs                                                                     466,421                     1,065,551
Insider Compensation*                                                                          158,936                       317,872
Insurance                                                                                      128,585                       394,546
Management Fees/Bonuses                                                                            -                             -
Office Expense                                                                                 153,567                       153,567
Pension & Profit-Sharing Plans                                                                     -                             -
Repairs and Maintenance                                                                            -                           3,883
Rent and Lease Expense                                                                       1,872,096                     1,872,096
Salaries/Commissions/Fees                                                                    2,113,037                     5,342,340
Supplies                                                                                         8,916                        57,041
Taxes - Payroll                                                                                231,954                       498,917
Taxes - Real Estate                                                                                -                          24,124
Taxes - Other                                                                                      -                             -
Travel and Entertainment                                                                        16,929                        30,700
Utilities                                                                                      672,639                     1,022,080
Other (attach schedule)                                                                        189,243                       754,473
Total Operating Expenses Before Depreciation                                                 6,012,323                    11,613,196
Depreciation/Depletion/Amortization                                                                -                             -
Net Profit (Loss) Before Other Income & Expenses                                            (6,012,323)                   (8,855,459)
OTHER INCOME AND EXPENSES                                                                                                        -
Other Income (attach schedule)                                                               6,708,933                     6,839,134
Interest Expense                                                                                   -                             -
Other Expense (attach schedule)                                                                    -                             -
Net Profit (Loss) Before Reorganization Items                                                  696,611                    (2,016,324)
REORGANIZATION ITEMS                                                                                                             -
Professional Fees                                                                            1,841,815                     3,576,948
U. S. Trustee Quarterly Fees                                                                       -                             -
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                       -                             -
                         Case 20-10256-KBO            Doc 357   Filed 04/20/20    Page 7 of 13


Gain (Loss) from Sale of Equipment                                                      -               -
Other Reorganization Expenses (attach schedule)                                                         -
Total Reorganization Expenses                                                     1,841,815       3,576,948
Income Taxes                                                                            -               -
Net Profit (Loss)                                                                (1,145,204)     (5,593,272)

*"Insider" is defined in 11 U.S.C. Section 101(31).
                         Case 20-10256-KBO            Doc 357       Filed 04/20/20        Page 8 of 13


In re Earth Fare, Inc., et al.                                                                             Case No. 20-10256
            Debtors                                                         Reporting Period: 03/01/20-03/31/20


                                    STATEMENT OF OPERATIONS - continuation sheet



BREAKDOWN OF "OTHER" CATEGORY                                               Month                  Cumulative Filing to Date

Other Costs


PACA PASA CLAIMS                                                                    9,004,197


Other Operational Expenses




Other Income

Sale of Minor Fixtures in Stores during Inventory Liquidation                             -                              56,813
Sale of Supplies in Stores during Inventory Liquidation                                   -                              73,388
Sale of Fixtures and Equipments, managed by Hilco/Gordon Brothers                   3,051,990                         3,051,990
Sale of Fixtures and Equipment to Landlords                                           230,000                           230,000
Sale of Leases                                                                      3,126,943                         3,126,943
Sale of Brand Name & IP                                                               300,000                           300,000

Other Expenses

Credit Card Fees (on Sales Transactions)                                              189,243                             754,473



Other Reorganization Expenses




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the bankruptcy
proceeding, should be reported as a reorganization item.
                            Case 20-10256-KBO                    Doc 357          Filed 04/20/20            Page 9 of 13


In re Earth Fare, Inc., et al.                                                                                                         Case No. 20-10256
            Debtors                                                                           Reporting Period:            03/01/20-03/31/20
                                                                   BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                  BOOK VALUE                    BOOK VALUE ON
                                          ASSETS                                                    AT END OF                    PETITION DATE
CURRENT ASSETS                                                                                   CURRENT MONTH
Unrestricted Cash and Equivalents                                                                        23,966,548                             11,405,448
Restricted Cash and Cash Equivalents (see continuation sheet)                                                   -                                      -
Accounts Receivable (Net)                                                                                 1,995,322                              2,197,913
Notes Receivable                                                                                                -                                      -
Inventories                                                                                                     -                               31,432,692
Prepaid Expenses                                                                                          2,039,533                              2,056,393
Professional Retainers                                                                                          -                                      -
Other Current Assets (attach schedule)                                                                          -                                      -
TOTAL CURRENT ASSETS                                                                                     28,001,403                             47,092,446
PROPERTY AND EQUIPMENT
Real Property and Improvements                                                                                      -                                 -
Machinery and Equipment                                                                                      94,736,712                        94,736,712
Furniture, Fixtures and Office Equipment                                                                     58,152,471                        58,152,471
Leasehold Improvements                                                                                       71,904,290                        77,881,545
Vehicles                                                                                                            -                             328,624
Less Accumulated Depreciation                                                                              (132,334,615)                     (132,334,615)
TOTAL PROPERTY & EQUIPMENT                                                                                   92,458,858                        98,764,736
OTHER ASSETS
Loans to Insiders*                                                                                                  -                                  -
Other Assets (attach schedule) **                                                                            42,720,128                         42,527,305
TOTAL OTHER ASSETS                                                                                           42,720,128                         42,527,305

TOTAL ASSETS                                                                                                163,180,389                       188,384,488

                                                                                                  BOOK VALUE                    BOOK VALUE ON
                         LIABILITIES AND OWNER EQUITY                                               AT END OF                    PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)                                             CURRENT MONTH
Accounts Payable                                                                                                -                                      -
Taxes Payable (refer to FORM MOR-4)                                                                       1,832,780                              2,348,950
Wages Payable                                                                                               474,232                              1,628,368
Notes Payable                                                                                                   -                                      -
Rent / Leases - Building/Equipment                                                                        2,082,368                              2,300,000
Secured Debt / Adequate Protection Payments                                                                     -                                      -
Professional Fees                                                                                               -                                      -
Amounts Due to Insiders*                                                                                        -                                      -
Other Postpetition Liabilities (attach schedule)                                                                -                                      -
TOTAL POSTPETITION LIABILITIES                                                                            4,389,380                              6,277,318
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                                                 60,250,000                        60,250,000
Priority Debt                                                                                                14,800,000                        14,800,000
Unsecured Debt                                                                                               97,848,906                       115,571,794
TOTAL PRE-PETITION LIABILITIES                                                                              172,898,906                       190,621,794

TOTAL LIABILITIES                                                                                           177,288,285                       196,899,112
OWNER EQUITY
Capital Stock                                                                                                46,000,000                        46,000,000
Additional Paid-In Capital                                                                                   68,465,270                        68,465,270
Partners' Capital Account                                                                                           -                                 -
Owner's Equity Account                                                                                              -                                 -
Retained Earnings - Pre-Petition                                                                           (122,979,894)                     (122,979,894)
Retained Earnings - Postpetition                                                                             (5,593,272)                              -
Adjustments to Owner Equity (attach schedule)                                                                       -                                 -
Postpetition Contributions (Distributions) (Draws) (attach schedule)                                                -                                 -
                           Case 20-10256-KBO                    Doc 357          Filed 04/20/20             Page 10 of 13


NET OWNER EQUITY                                                                                            (14,107,896)     (8,514,624)

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                        163,180,389     188,384,488
                                                                                                                    -                (0)
*"Insider" is defined in 11 U.S.C. Section 101(31).
** Certain "Other Assets" are listed at historical estimates and are used solely for accounting purposes.
                        Case 20-10256-KBO                Doc 357         Filed 04/20/20          Page 11 of 13



In re Earth Fare, Inc., et al.                                                                                          Case No. 20-10256
            Debtor                                                                        Reporting Period:       03/01/20-03/31/20


                                                BALANCE SHEET - continuation sheet

                                                                                           BOOK VALUE               BOOK VALUE ON
                                       ASSETS                                                AT END OF               PETITION DATE
Other Current Assets                                                                      CURRENT MONTH




Other Assets
            Prepaid Expense - Non Current                                                              435,485                      435,485
            Deposits                                                                                   815,752                      622,352
*           Goodwill                                                                                25,779,218                   25,779,218
*           Non Amortizable Intangible - Brand Name                                                 15,200,000                   15,200,000
*           UPC Registration                                                                            10,842                       10,842
*           Brand Mark                                                                                  79,886                       79,886
*           Loan Fees                                                                                1,229,251                    1,229,251
*           Alcohol Licenses                                                                           191,921                      191,921
*           Deferred Leasing Costs                                                                     390,709                      391,286
*           Accumulated Amortization                                                                (1,412,935)                  (1,412,935)
*           Intangible Assets - Net                                                                 42,720,128                   41,469,469

                                                                                           BOOK VALUE               BOOK VALUE ON
                      LIABILITIES AND OWNER EQUITY                                           AT END OF               PETITION DATE
Other Postpetition Liabilities                                                            CURRENT MONTH




Adjustments to Owner Equity




Postpetition Contributions (Distributions) (Draws)




Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
into a separate account, such as an escrow account.

* These "Other Assets" are listed at historical estimates and are used solely for accounting purposes.
                                 Case 20-10256-KBO                           Doc 357             Filed 04/20/20                 Page 12 of 13


In re Earth Fare, Inc., et al.                                                                                                                                Case No. 20-10256
            Debtors                                                                                                             Reporting Period:              03/01/20-03/31/20

                                                                      STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                       Beginning         Amount                                                                                    Ending
                                                          Tax           Withheld or         Amount                Date                        Check No.              Tax
                                                       Liability         Accrued             Paid                 Paid                         or EFT              Liability
Federal
Withholding                                                      -                               289,858   03/10/20; 03/24/20   EFT or Wire                                    0
FICA-Employee                                                    -                               223,220   03/10/20; 03/24/20   EFT or Wire                                    0
FICA-Employer                                                    -                               223,231   03/10/20; 03/24/20   EFT or Wire                                    0
Unemployment                                                     -                                 5,209   03/10/20; 03/24/20   EFT or Wire                                    0
Income                                                           -                                   -                    -                               -                    0
Other:_________________                                          -                                   -                    -                               -                    0
  Total Federal Taxes                                            -                               741,517                  -                               -                    0
State and Local
Withholding                                                     -                                73,883    03/10/20; 03/24/20 EFT or Wire                                      0
Sales                                                     1,235,174                           1,209,170    03/15/20 - 03/20/20 EFT or Wire                                9,850
Excise                                                          -                                   -                     -                               -                    0
Unemployment                                                    -                                 3,514    03/10/20; 03/24/20 EFT or Wire                                      0
Real Property                                               462,472                                 -      various                                        -             462,472
Personal Property                                         1,360,458                                 -      various                                        -           1,360,458
Other:_________________                                         -                                   -                     -                               -                    0
  Total State and Local                                   3,058,105                                 -                     -                               -           1,832,780
Total Taxes                                               3,058,105                                 -                     -                               -           1,832,780

                                                               SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                                       Number of Days Past Due
                                                    Current           0-30               31-60           61-90             Over 90                            Total
Accounts Payable                                                                                                                                                            -
Wages Payable                                                    -                                                                                                          -
Taxes Payable                                                                                                                                                               -
Rent/Leases-Building                                                               -          2,082,368                                                               2,082,368
Rent/Leases-Equipment                                                                                                                                                       -
Secured Debt/Adequate Protection Payments                                                                                                                                   -
Professional Fees                                                                                                                                                           -
Amounts Due to Insiders*                                                                                                                                                    -
Other:__________________________                                                                                                                                            -
Other:__________________________                                                                                                                                            -
Total Postpetition Debts                                         -                 -          2,082,368                   -                               -           2,082,368

Explain how and when the Debtor intends to pay any past-due postpetition debts.
Except to the extent waived pursuant to any applicable lease termination agreement, the Debtors
will pay postpetition rent in accordance with the provisions of 11 U.S.C. § 365.




*"Insider" is defined in 11 U.S.C. Section 101(31).
                         Case 20-10256-KBO              Doc 357         Filed 04/20/20         Page 13 of 13


In re Earth Fare, Inc., et al.                                                                                         Case No. 20-10256
            Debtors                                                                                   Reporting Period: 03/01/20-03/31/20


                                  ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                          Amount
Total Accounts Receivable at the beginning of the reporting period                                          2,123,263
+ Amounts billed during the period                                                                                -
- Amounts collected during the period                                                                         127,941
Total Accounts Receivable at the end of the reporting period                                                1,995,322

Accounts Receivable Aging                                                                                   Amount
0 - 30 days old                                                                                                   -
31 - 60 days old                                                                                            1,093,940
61 - 90 days old                                                                                              657,073
91+ days old                                                                                                1,879,462
Total Accounts Receivable                                                                                   3,630,475
Amount considered uncollectible (Bad Debt)                                                                 (1,635,153)
Accounts Receivable (Net)                                                                                   1,995,322

                                                    DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                Yes               No
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below. *                                            X
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.                                                        X
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.                                                                                                    X
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.                                                 X
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.                                              X

*The Debtors sold certain of their assets pursuant to various orders issued by the Bankruptcy Court
[Docket Nos. 122, 302, 303, 304, 305, & 314].
